Citation Nr: 1718356	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  15-33 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include depression.

2. Entitlement to service connection for a skin disorder.

3. Entitlement to a total rating based on individual unemployability due to service-connected disability.

4. Whether the Veteran's stepchild, B. S., is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support.

5. Entitlement to nonservice-connected pension benefits.



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from September 1974 to May 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from two January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issues of entitlement to service connection for an acquired psychiatric disorder and skin disorder, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The preponderance of the evidence fails to establish that the Veteran's son, B.S. became permanently incapable of self-support prior to attaining the age of 18, and has remained disabled.


2. The Veteran's countable income for VA purposes exceeds the applicable income limits for the receipt of VA nonservice-connected pension benefits.


CONCLUSIONS OF LAW

1.  The criteria to establish that the Veteran's stepson, B. S. was permanently incapable of self-support prior to attaining the age of 18 years, thereby establishing recognition as a helpless child of the Veteran, have not been met.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2016).

2.  The Veteran is not entitled to VA nonservice-connected pension benefits. 38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, with regard to the Veteran's claim to establish B. S. as a helpless child, a review of the record reveals that the Veteran filed his pending disability compensation and pension claims using the Fully Developed Claim 21-526EZ and 21-527EZ forms.  The Board notes that these forms include generic VCCA notice of a variety of veterans' benefits claims, and that the 21-527EZ form specifically includes notice of the criteria claimants must meet for helpless child claims and pension benefits.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As such, VA has met its duty to assist with regard to the Veteran's helpless child claim and pension claim.

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's records relevant to this appeal have been procured.  As such, the Board has met its duty to assist with regard to his helpless child claim and pension claim.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Governing Evidentiary Principles

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

III. Helpless Child Claim

For helpless child status, it must be shown that the child of the Veteran became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  See 38 C.F.R. § 3.356.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self- support through his or his own efforts by reason of physical or mental defects.  Id.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.   Rating criteria applicable to disabled veterans are not controlling.  Id.  Principal factors for consideration are as follows:

(1) Whether the claimant is earning his or her own support; if so, this is prima facie evidence that he or she is not incapable of self-support.  Id.  Incapacity for self- support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  Id.

 (2) A child shown by proper evidence to have been permanently incapable of self- support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that she or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Id. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  Id. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  Id.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration. In such cases [it] should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Id.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  Id.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  Id.

The Veteran has asserted this his stepson, B.S., born December 11, 1995, is seriously disabled.

In December 2014, the AOJ requested that the Veteran provide a statement from a physician describing the extent of the child's disability, diagnosis, prognosis, and date of onset.  However, instead the Veteran provided psychology evaluation results completed by the Department of Education in which B. S. was administered intelligence and visual motor testing after referral by a special education specialist at B.S.'s high school.  Although the administration of the testing revealed that B. S. was performing at a below average intellectual level, and his affect was noted to be sad, the Veteran did not submit the required physician's report nor does the evidence that was submitted support a finding of permanent incapacity for self-support on the part of B.S.  In this regard, the Board notes that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he or she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Accordingly, as the Veteran has been given sufficient time and opportunity to procure and submit the documentation requested or submit sufficient information to VA so that such records could be procured on his behalf, and the evidence of record is insufficient to establish B.S.'s status as a helpless child, the Board finds that the criteria for the establishment of B. S. as a helpless child for the purpose of VA benefits have not been met.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2016).

IV. Entitlement to Nonservice Connected Pension Benefits

The Veteran asserts that he is entitled to nonservice-connected pension benefits. Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513.

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level. Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports. Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

Under the law, the maximum annual rate of improved (nonservice-connected) pension (MAPR) payable to a veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3 (a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23. 

The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing. 38 C.F.R. § 3.23 (d)(4). 

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23 (a). 

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid (in excess of five percent of the MAPR).  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272 and is included as countable income.  Pension shall be denied or discontinued when the corpus of the estate of the veteran, and of the veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the veteran, the veteran's spouse [. . .], it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  38 C.F.R. § 3.274 (a). 

The VA Adjudication Procedure Manual provides that if a beneficiary is "maintained in a home, assisted-living facility, or other institution, because the individual needs to live in a protected environment, all unreimbursed fees paid to the institution for custodial care ('room-and-board') and medical or nursing care are deductible expenses, as long as a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary, or VA has determined the individual is entitled to aid and attendance or housebound benefits. . ." M21-1MR, Part V, Subpart iii, Chapter 1, Section G.43.h.

As a general rule, all family income shall be counted in determining entitlement to pension, including the income received by a dependent spouse.  The MAPR benefits for a veteran with one dependent are $16,569.00, with $2,161 added for each additional dependent effective December 1, 2013; $16,851.00, with $2,198 added for each dependent effective December 1, 2014; and $16,902.00, with $2,205 added for each additional dependent effective December 1, 2016.  38 C.F.R. § 3.23 (a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.  

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran with one dependent for unreimbursed medical expenses, to the extent that such amounts exceed five (5) percent of the applicable maximum annual rate of pension for the veteran. 38 U.S.C.A. § 1503 (a)(8); 38 C.F.R. § 3.272 (g).  Thus, effective December 1, 2013, unreimbursed medical expenses exceeding $828.00 may reduce total income; effective December 1, 2014, unreimbursed medical expenses exceeding $842.00 may reduce total income; and effective December 1, 2016, unreimbursed medical expenses exceeding $845.00 may reduce total income.

In this case the Veteran reported on his February 2014 pension application that he receives $1370 a month in Social Security Administration (SSA) benefits, as well as a pension of $153 a month.  He did not report any income for his dependent stepchildren L. A. S. and G. A.  However, the AOJ determined that L. A. S. and G. A. were SSA beneficiaries receiving $4,308 in annual SSA benefits each and included this towards the Veteran's countable income.  The Veteran was denied entitlement to pension benefits because his countable income was too high.  Although the AOJ did not specifically comment upon all of the medical expenses listed in the Veteran's February 2014 application in its January 2015 decision, the Board notes that even all of the amounts listed were found to be eligible medical expenses and deducted from his countable income, the Veteran's income would still be too high.  In sum, because the available evidence in this case shows that the Veteran's household income exceeded the income limits for purposes of payment of improved nonservice-connected pension benefits, the Veteran does not meet the requirements for pension benefits.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.3 , 3.23, 3.271, 3.272 (2016).

ORDER

The appeal for recognition of B.S. as a helpless child on the basis of permanent incapacity for self-support for VA benefits purposes is denied.  

Entitlement to VA nonservice-connected pension benefits is denied.



REMAND

Entitlement to Service Connection for an Acquired Psychiatric Disorder

A review of Veteran's post-service treatment records reveal that he has been diagnosed with a variety of mental health conditions including depression, schizophrenic reaction, and affective disorder.  Additionally, a review of the Veteran's service treatment records and personnel records reveals that he received psychiatric treatment during service, although no mental health diagnosis was ultimately rendered.  A review of the Veteran's November 2014 psychiatric examination reveals that he was diagnosed with depression (NOS); however a negative etiology opinion was provided.  However, this negative etiology opinion appears to have been provided solely on the basis of self-reported service history provided by the Veteran with regard to his discharge from service.  The Board observes not only that the Veteran's service and personnel records directly conflict with the military history as reflected in the November 2014 VA examination, but that the examiner did not procure adequate history from the Veteran regarding his mental health symptoms during service and subsequent to service.  Additionally, the rationale for the negative opinion provided was based on an inaccurate factual predicate.  Further, the Board notes that the Veteran reported that he was in receipt of VA treatment for his condition as of February 2014, however, the only VA treatment records that have been procured are from April to June 2014.  As such, on remand an adequate etiology opinion and any outstanding VA treatment records should be procured.

Entitlement to Service Connection for a Skin Disorder

The Veteran's service treatment records contain a notation of dermatitis.  There is an April 2014 complaint of skin rash documented in the Veteran's VA treatment records.  However, the Veteran has not asserted that he has had continuous skin symptoms since service, nor has he submitted any competent and credible evidence relating the April 2014 skin rash to inguinal area contact dermatitis during service.  However, the Board notes that the Veteran indicated that he was receiving treatment from the VA Medical Center (VAMC) in San Juan, Puerto Rico, and although he did not specify the date this treatment began, his application was filed in February 2014.  As the only VA treatment records that have been procured are from April 2014 to June 2014, this claim must be remanded for the procurement of any outstanding treatment records relevant to this claim.

TDIU

As for the Veteran's TDIU claim, because adjudication of a TDIU claim requires consideration of the severity of all of the Veteran's service-connected disabilities, the Board finds that the Veteran's service connection claims on appeal and his TDIU claim are so inextricably intertwined that a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, remand of the Veteran's TDIU claim is also required.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records relevant to the Veteran's acquired psychiatric disorder, skin, and TDIU, and associate those records with the claims file.  Efforts to obtain these records, including asking the Veteran to indicate at what date he began receiving treatment for conditions relevant to this appeal, should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to his claims on appeal.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for an examination with an appropriate clinician for his acquired psychiatric disorder to be conducted after the development after listed above in (1) and (2) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner is asked to identify all current acquired psychiatric disorders of the Veteran.  In doing so, the examiner is asked to discuss the significance, if any, of any previous mental health diagnoses that have been rendered since the Veteran's separation from active duty service.

c. Then, for any acquired psychiatric disorders diagnosed, the examiner is asked to provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder(s) began during active service or is/are related to any incident of active service.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


